Citation Nr: 0803958	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 97-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

The record indicates that the veteran was formerly 
represented by attorney, S.A.R. In a March 2006 Report of 
Contact form, it is noted that the veteran requested that the 
attorney's representation be revoked. In a May 2006 letter to 
the private attorney, Sean A. Ravin, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, RO informed him that the veteran had revoked his 
representation. Therefore, the veteran is currently 
unrepresented. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the which, 
in pertinent part, denied the veteran's claim for service 
connection for a nervous condition. The appeal was last 
before the Board in October 2006, when it was remanded for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

In its October 2006 remand, the Board directed that the 
veteran be afforded a VA mental disorders examination, and 
that the examiner review the claims folder in conjunction 
with the examination. Although the examination was conducted 
in January 2007, it is clear that the examiner did not review 
the claims folder as directed.

Because the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts, this matter must again be remanded. Stegall 
v. West, 11 Vet. App. 268, 271 (1998); see also Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder)..

The Evidence

Although the Board has not reviewed the record with a view 
towards ascertaining the merits of the appeal, and the 
examiner must conduct a separate review of the evidence of 
record, the record indicates includes the veteran's service 
medical records. These show that on his February 1965 
induction Report of Medical History, the veteran reported 
having nervousness. An August 1966 record shows that the 
veteran complained of epigastric pain occurring after meals. 
The diagnosis was peptic ulcer. A June 1967 service medical 
record shows that the veteran complained of being restless, 
having insomnia, and being "unhappy" due to separation from 
his family and a girl friend in Puerto Rico. The diagnosis 
was anxiety, insomnia, and mild depression. An August 1967 
service medical record shows that the veteran complained of a 
stomach ache. He also complained of insomnia. The diagnosis 
was possible peptic ulcer. The separation Report of Medical 
History shows the veteran reported bed wetting, and having 
nervous trouble. The separation Report of Medical Examination 
shows no psychiatric disabilities.

A March 1974 VA examination report shows a diagnosis of 
psychophysiologic gastrointestinal system reaction. A January 
1975 VA examination report shows a diagnosis of anxiety 
neurosis.

An April 1975 non-VA treatment record from N.N., M.D. shows a 
diagnosis of psychophysiological gastrointestinal disorder, 
which the veteran reported began in military service when he 
had epigastric discomfort and frequent diarrheic episodes.

An August 1975 non-VA treatment record from N.R., M.D. shows 
a diagnosis of psychophysiological gastrointestinal disorder.




A March 1976 VA treatment record shows a diagnosis of latent 
schizophrenia. An October 1976 VA treatment record shows a 
diagnosis of bizarre behavior, periods of confusion, and 
anxiety history. A December 1976 VA treatment record shows a 
diagnosis of anxiety and depression.

A January 1977 statement from F.M., the veteran's wife, 
states that she accompanied the veteran to the VA hospital 
for treatment for his "nerves," which were accompanied by 
epigastric distress. 

In a January 1977 statement from V.S., he stated that he 
served with the veteran during the first six months of their 
service, and the veteran usually complained of stomach 
trouble and nervousness. The veteran refused to seek 
treatment because he did not know enough English to 
communicate his symptoms and he did not want to lose any 
aspect of the military training.

In a November 1980 medical record from a non-VA physician, 
Dr. N.N., the physician stated that he had treated the 
veteran since November 1979, and prior to beginning treatment 
with him, the veteran was receiving psychiatric treatment at 
the VA hospital for three months. The physician stated that 
the veteran reported having restlessness, unhappiness, 
"sentimentalism," and insecurity during his service and his 
emotional condition worsened once he was discharged from 
active military duty. The physician noted that the veteran 
had the same symptoms as what was reported occurred during 
his service. Dr. N.N. opined that the veteran's emotional 
condition was directly related to his service years.

December 1982 to February 1989 non-VA medical records from 
D.D., M.D. show a diagnosis of duodenal ulcer disease.

An August 1983 non-VA medical record from Dr. N.N. shows a 
diagnosis of psychoneurosis with hysterical symptoms - 
moderate to severe, rule out undifferentiated schizophrenia, 
and duodenal ulcer. 

In a March 1984 statement, J.C. stated that the veteran 
served under his command from January to June 1966. He stated 
that he recalled that the veteran was a nervous and emotional 
person at this time and this was evident during the course of 
an investigation of an alleged incident in the barracks. 
During the course of the questioning, the veteran had an 
"emotional breakdown," and complained of stomach problems.

A May 1992 non-VA medical record from Dr. N.N. states 
immediately after the veteran's discharge, he began receiving 
psychiatric treatment. He later stated that by  1969, the 
veteran received treatment for his nervous disorders and a 
skin condition with Dr. N.N. when he was a general 
practitioner. This treatment was given at the Barrio 
Palmarito Medical Center. Further, the veteran received 
psychiatric treatment at the San Juan VA Medical Center. Dr. 
N.N. noted that secondary to his nervous derangements, the 
veteran developed a duodenal stress ulcer associated with 
bleeding and anemia. In November 1979, the veteran began 
psychiatric treatment with Dr. N.N when he became a 
psychiatrist. The diagnosis was schizophrenia 
undifferentiated type-chronic.

In a June 1996 letter, a non-VA psychiatrist, J.J., M.D., 
stated that the veteran reported that while he was on active 
duty, he began to have multiple problems with fellow 
soldiers, especially his superiors. He was easily upset, 
irritable, hostile, insomnic, markedly depressed and 
isolated, and was highly mistrustful. Dr. J.J. opined that 
the onset of the veteran's disease might have been during the 
veteran's  service.

In December 1997, the veteran testified during an RO hearing 
and stated that doctors that have treated him have told him 
that his stomach condition that he had in service was caused 
by his nervous condition. The veteran also stated that while 
he was in service, he could not speak English very well, 
which caused him to not receive more treatment for his 
psychiatric condition. However, he was treated at some point 
for his condition and was prescribed Phenobarbital 
approximately six months before he was discharged. The 
veteran also stated that at his separation, he did not report 
having a nervous disorder, because he was told to place 
"no" on the form to avoid spending more time in the 
service.

A February 2005 VA examination report shows Axis I diagnoses 
of anxiety disorder, not otherwise specified, and alcohol 
dependence in sustained full remission.

The January 2007 VA examination

On January 2007 VA examination, the Axis I diagnosis rendered 
was panic disorder and alcohol abuse. After mental status 
examination and review of the claims file, the examiner 
opined that the anxiety disorder diagnosed on February 2005 
VA examination was not caused by or a result of 
symptomatology shown in the veteran's service medical 
records. The rationale given was that there was no evidence 
of psychiatric complaints, psychiatric finding, or treatment 
prior to or during service. In addition, on separation 
examination, the veteran gave history of complaints of bed 
wetting, and trouble sleeping with nightmares and 
nervousness, but he was clinically evaluated as 
psychiatrically normal. He reported that he had these 
symptoms since his childhood although in the induction 
medical history he marked symptoms of bed wetting, trouble 
sleeping with nightmares and nervousness as negative. 
Further, the examiner stated that there was no evidence of 
psychiatric complaints, psychiatric findings, or psychiatric 
treatment after discharge from military service, and the 
first evidence of the veteran seeking psychiatric treatment 
was in 1976, which was nine years after his discharge from 
service.

The January 2007 VA examiner opined that the veteran's 
acquired psychiatric disorder was not related to his service 
and gave rationale for her opinion. The January 2007 examiner 
reasoned that partly due to the veteran not having any 
psychiatric complaints, findings, or treatment while in 
service, his psychiatric condition was not related to his 
service. 

However, the veteran's service medical records show that 
while he was in service, he complained of being restless and 
having insomnia and was diagnosed with anxiety, insomnia, and 
mild depression. This service medical record was not 
discussed in the January 2007 VA examination report. Further, 
the veteran has asserted and the medical records suggest that 
the veteran's psychiatric condition also manifests with 
gastrointestinal symptoms. Although the veteran complained of 
epigastric pain while in service and was diagnosed with 
psychophysiologic gastrointestinal disorder post-service, the 
January 2007 VA examiner did not discuss whether the 
veteran's current acquired psychiatric disorder is related to 
his complaints of epigastric pain in service. 

The January 2007 VA examiner's opinion is therefore clearly 
inadequate to determine the issue of service connection for 
an acquired psychiatric disorder.

The RO/AMC should return the claims file to the January 2007 
VA examiner, Dr. Y.P., to obtain a clarifying opinion as to 
whether the veteran has an acquired psychiatric disorder that 
is related to his psychiatric complaints in service, or 
whether he has an acquired psychiatric disorder that 
manifests with gastrointestinal symptoms that is related to 
his complaints of epigastric pain in service. See 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

The examiner should specifically review the veteran's service 
medical records, the November 1980 opinion from Dr. N.N., the 
June 1996 opinion from Dr. J.J., and the March 1974 VA 
examination report and April 1975 non-VA treatment record 
from N.N., M.D. that show a diagnosis of psychophysiological 
gastrointestinal disorder. 38 C.F.R. § 4.2. If the January 
2007 VA physician is unavailable, the claims file should be 
sent to another physician (psychiatrist or other mental 
health specialist) to obtain the above opinion. The RO/AMC 
should arrange for the veteran to undergo examination if the 
designated physician is unable to provide the requested 
opinion without examining the veteran.

In addition, subsequent to the most recent May 2007 
supplemental statement of the case (SSOC), non-VA medical 
records, dated from May 1999 to March 2000, were submitted to 
the RO, which includes a record dated in May 1999 and shows 
Axis I diagnoses of depression and rule out schizoaffective 
disorder. 


This recently submitted evidence has not yet been reviewed by 
the RO nor has the RO issued an SSOC regarding this evidence. 
As such, a remand for RO consideration of the evidence, and 
issuance of an SSOC reflecting such consideration, is 
warranted. See 38 C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following actions:

1. The veteran's claims file will be sent 
to the January 2007 VA examiner, Dr. Y.P., 
or if that physician is not available, an 
appropriate VA physician (mental health 
specialist), who will be requested to 
address the following:

a) The physician should review the entire 
claims file, and specifically review the 
veteran's service medical records that 
show a diagnosis of anxiety, insomnia, 
and mild depression, and complaints of 
epigastric pain; the November 1980 
opinion from Dr. N.N. and the June 1996 
opinion from Dr. J.J. that state that the 
veteran's current acquired psychiatric 
condition is related to service; and the 
March 1974 VA examination report and 
April 1975 non-VA treatment record from 
N.N., M.D. that show a diagnosis of 
psychophysiological gastrointestinal 
disorder.

b) Based on the above review, the 
physician should state whether the 
veteran's current acquired psychiatric 
disorder manifests with gastrointestinal 
symptoms. If so, the physician should 
render an opinion as to whether the 
veteran's current acquired psychiatric 
condition, which manifests with 
gastrointestinal symptoms, is related to 
his complaints of epigastric pain in 
service.


c) In addition, based on the above 
review, the physician should render an 
opinion as to whether the veteran's 
current acquired psychiatric disorder is 
related to his in-service diagnosis of 
anxiety, insomnia, and mild depression.

If the VA physician is not able to render 
an opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim for 
service connection for an acquired 
psychiatric disorder, to answer the 
questions as noted above. Any and all 
indicated evaluations, studies and tests 
deemed necessary by the physician should be 
accomplished. The physician must review all 
pertinent records associated with the 
claims file, specifically reviewing the 
records noted above in section (a) of this 
remand action.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the physician for review in 
connection with the examination.

2. After completing any additional 
notification or development it deems 
warranted, the RO/AMC should adjudicate 
the claim for service connection for an 
acquired psychiatric disorder, in light of 
all pertinent evidence (to include any 
evidence submitted subsequent to the most 
recent May 2007 SSOC) and legal authority. 
If any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
an SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

